     Case 5:20-cv-00055-E Document 22 Filed 08/07/20 Page 1 of 27 Page ID #:1197



 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT

 9                         CENTRAL DISTRICT OF CALIFORNIA

10

11   SHAUNTAYE M. G.,                    )         NO. ED CV 20-55-E
                                         )
12                  Plaintiff,           )
                                         )
13        v.                             )         MEMORANDUM OPINION
                                         )
14   ANDREW SAUL, Commissioner of        )
     Social Security,                    )
15                                       )
                    Defendant.           )
16   ____________________________________)

17

18                                    PROCEEDINGS

19

20         Plaintiff filed a complaint on January 8, 2020, seeking review of

21   the Commissioner’s denial of benefits.        On February 4, 2020, the

22   parties consented to proceed before a United States Magistrate Judge.

23   Plaintiff filed a motion for summary judgment on May 27, 2020.

24   Defendant filed a motion for summary judgment on August 3, 2020.              The

25   Court has taken the motions under submission without oral argument.

26   See L.R. 7-15; “Order,” filed January 13, 2020.

27   ///

28   ///
     Case 5:20-cv-00055-E Document 22 Filed 08/07/20 Page 2 of 27 Page ID #:1198



 1                                     BACKGROUND

 2

 3         On April 26, 2016, Plaintiff filed applications for Supplemental

 4   Security Income and Disability Insurance Benefits, asserting

 5   disability since May 5, 2013, based on alleged bipolar

 6   disorder/depression, brain lesions, degenerative joint disease in the

 7   back, scoliosis, anxiety and gastric problems (Administrative Record

 8   (“A.R.”) 18, 196-203, 212).

 9

10         An Administrative Law Judge (“ALJ”) examined the record and heard

11   testimony from Plaintiff and a vocational expert (A.R. 18-66).            The

12   ALJ found that Plaintiff has “severe” impairments (i.e., bipolar

13   disorder, anxiety disorder and mild degenerative disc disease of the

14   lumbar spine) (A.R. 20).     The ALJ also found that Plaintiff has a

15   residual functional capacity to perform light work, limited to: (1)

16   simple routine tasks; (2) no jobs at a production rate pace, such as

17   an assembly line; (3) simple work-related decisions; (4) few changes

18   in the work place; and (5) occasional contact with supervisors and

19   coworkers, and no direct contact with the public (A.R. 22-30).            The

20   ALJ determined that there are light work jobs existing in significant

21   numbers which Plaintiff can perform.       See A.R. 30-31 (adopting

22   vocational expert testimony at A.R. 62-63).         Accordingly, the ALJ

23   denied benefits (A.R. 31).

24

25         The Appeals Council considered additional vocational evidence

26   submitted by Plaintiff (see A.R. 308-22).        However, the Appeals

27   Council denied review (A.R. 1-6).

28   ///

                                            2
     Case 5:20-cv-00055-E Document 22 Filed 08/07/20 Page 3 of 27 Page ID #:1199



 1                                STANDARD OF REVIEW

 2

 3        Under 42 U.S.C. section 405(g), this Court reviews the

 4   Administration’s decision to determine if: (1) the Administration’s

 5   findings are supported by substantial evidence; and (2) the

 6   Administration used correct legal standards.         See Carmickle v.

 7   Commissioner, 533 F.3d 1155, 1159 (9th Cir. 2008); Hoopai v. Astrue,

 8   499 F.3d 1071, 1074 (9th Cir. 2007); see also Brewes v. Commissioner,

 9   682 F.3d 1157, 1161 (9th Cir. 2012).       Substantial evidence is “such

10   relevant evidence as a reasonable mind might accept as adequate to

11   support a conclusion.”     Richardson v. Perales, 402 U.S. 389, 401

12   (1971) (citation and quotations omitted); see also Widmark v.

13   Barnhart, 454 F.3d 1063, 1066 (9th Cir. 2006).

14

15        If the evidence can support either outcome, the court may

16        not substitute its judgment for that of the ALJ.          But the

17        Commissioner’s decision cannot be affirmed simply by

18        isolating a specific quantum of supporting evidence.

19        Rather, a court must consider the record as a whole,

20        weighing both evidence that supports and evidence that

21        detracts from the [administrative] conclusion.

22

23   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999) (citations and

24   quotations omitted).

25

26        Where, as here, the Appeals Council “considers new evidence in

27   deciding whether to review a decision of the ALJ, that evidence

28   becomes part of the administrative record, which the district court

                                            3
     Case 5:20-cv-00055-E Document 22 Filed 08/07/20 Page 4 of 27 Page ID #:1200



 1   must consider when reviewing the Commissioner’s final decision for

 2   substantial evidence.”     Brewes v. Commissioner, 682 F.3d at 1163.

 3   “[A]s a practical matter, the final decision of the Commissioner

 4   includes the Appeals Council’s denial of review, and the additional

 5   evidence considered by that body is evidence upon which the findings

 6   and decision complained of are based.”        Id. (citations and quotations

 7   omitted).1   Thus, this Court has reviewed the evidence submitted for

 8   the first time to the Appeals Council.

 9

10                                     DISCUSSION

11

12        Plaintiff takes issue with the ALJ’s evaluation of Plaintiff’s

13   mental impairments and with the ALJ’s vocational findings.

14   Specifically, Plaintiff argues that the ALJ erred in: (1) evaluating

15   the opinions of treating psychiatrist Dr. Michael Chang, psychiatric

16   consultative examiner Dr. Khushro Unwalla and the state agency

17   physicians; and (2) relying on the vocational expert’s testimony that

18   the jobs performable by a person having Plaintiff’s limitations exist

19   in significant numbers.     See Plaintiff’s Motion, pp. 9-14; see also

20

21        1
               And yet, the Ninth Circuit sometimes had stated that
22   there exists “no jurisdiction to review the Appeals Council’s
     decision denying [the claimant’s] request for review.” See,
23   e.g., Taylor v. Commissioner, 659 F.3d 1228, 1233 (9th Cir.
     2011); but see Smith v. Berryhill, 139 S. Ct. 1765 (2019) (court
24   has jurisdiction to review Appeals Council’s dismissal of request
25   for review as untimely); see also Luther v. Berryhill, 891 F.3d
     872, 875-76 (9th Cir. 2018) (refusing to consider the reasoning
26   expressed by the Appeals Council in denying review where no
     additional evidence had been made a part of the administrative
27   record); Warner v. Astrue, 859 F. Supp. 2d 1107, 1115 n.10 (C.D.
     Cal. 2012) (remarking on the seeming irony of reviewing an ALJ’s
28   decision in the light of evidence the ALJ never saw).

                                            4
     Case 5:20-cv-00055-E Document 22 Filed 08/07/20 Page 5 of 27 Page ID #:1201



 1   A.R. 308-21.

 2

 3        After consideration of the record as a whole, Defendant’s motion

 4   is granted and Plaintiff’s motion is denied.         The Administration’s

 5   findings are supported by substantial evidence and are free from

 6   material2 legal error.     Plaintiff’s contrary arguments are unavailing.

 7

 8   I.   Summary of the Relevant Medical Record3

 9

10        Although Plaintiff alleges a disability onset date of May 5,

11   2013, the record contains no treatment documents concerning mental

12   problems before 2015.     See A.R. 350-52.     In February of 2015,

13   Plaintiff first reported depression and anxiety to a pain management

14   doctor who prescribed Cymbalta to help with pain and depression.

15   See A.R. 371, 377, 382 (describing Plaintiff’s depression and anxiety

16   as being due to her pain).      Although Plaintiff also reported

17   depression and anxiety at subsequent pain management visits in 2015

18   and 2016, after her insurance had failed to cover Cymbalta, her pain

19   management doctor provided no specific treatment for depression or

20   anxiety (A.R. 385, 391, 396-97, 405, 410-11).         Depression is not

21   mentioned in primary care records during this time period (A.R. 350-

22   70, 441-75).   However, when Plaintiff applied for disability benefits

23

24        2
               The harmless error rule applies to the review of
25   administrative decisions regarding disability. See Garcia v.
     Commissioner, 768 F.3d 925, 932-33 (9th Cir. 2014); McLeod v.
26   Astrue, 640 F.3d 881, 886-88 (9th Cir. 2011).
          3
27             Since Plaintiff does not take specific issue with the
     ALJ’s evaluation of Plaintiff’s physical impairments, the Court
28   has not detailed the record of treatment for those impairments.

                                            5
     Case 5:20-cv-00055-E Document 22 Filed 08/07/20 Page 6 of 27 Page ID #:1202



 1   in April of 2016, she reported suffering from depression, anxiety and

 2   “bipolar” (A.R. 212).

 3

 4          Consultative examiner Dr. Khushro Unwalla prepared a Complete

 5   Psychiatric Evaluation for Plaintiff dated July 29, 2016 (A.R. 345-

 6   49).    Plaintiff reportedly was very irritable, had started fighting

 7   with her mother in the waiting room and had been abrupt and irritable

 8   with staff (A.R. 345).     Plaintiff reportedly was angry, impulsive, and

 9   rude and appeared to have severe psychomotor agitation with abrupt

10   speech (A.R. 345).    During her evaluation, however, Plaintiff

11   reportedly was engaged and cooperative (A.R. 345).          Plaintiff

12   complained of severe psychomotor agitation, irritability, hostility,

13   mood swings and anxiety, reporting that the entire way to the

14   appointment she had felt like she was going to die in a car crash

15   (A.R. 345).    During the evaluation, Plaintiff reportedly was labile,

16   on edge and agitated (A.R. 345).       Plaintiff claimed she was taking

17   Xanax and yet she was not seeing a psychiatrist (A.R. 345-46).

18

19          Plaintiff asserted a history of mental illness since the age of

20   12, treatment including a psychiatric hospitalization when she was 14

21   years old, a history of arrests and jailings as a minor, and a

22   diagnosis of bipolar disorder for which she had been prescribed

23   medications including Effexor, Lithium and Mellaril (A.R. 346).               She

24   reported a history of cutting herself, paranoia, auditory and visual

25   hallucinations, impulse control problems, violent and chaotic

26   behavior, losing custody of her children, homelessness and an

27   inability to get along with others (A.R. 346).         Yet, Plaintiff had a

28   history of adequate self-care skills and was able to do limited

                                            6
     Case 5:20-cv-00055-E Document 22 Filed 08/07/20 Page 7 of 27 Page ID #:1203



 1   errands, shop, cook, drive and play video games (A.R. 347).

 2

 3         On mental status examination, Plaintiff reportedly was

 4   cooperative and maintained good eye contact (A.R. 347).           Her mood was

 5   labile and irritable, and she reportedly had abrupt/loud speech,

 6   reactive affect, disorganized thought process, paranoid ideation,

 7   psychotic anxiety, and visual hallucinations (A.R. 347).           Plaintiff

 8   related that she felt as if she would die in a car crash, felt people

 9   were looking at her, and would “flare up” at anyone who states, “That

10   is not true” (A.R. 347).     Plaintiff reportedly registered one out of

11   three items at five minutes, was unable to do serial sevens and serial

12   threes and was unable to spell “house” backward (A.R. 347-48).

13   According to her presentation, Plaintiff’s abstract thinking was

14   impaired and her insight and judgment were poor (A.R. 347-48).

15   Compare A.R. 377, 381, 391, 395, 405, 409 (February, 2015, July, 2015

16   and September, 2016 reports reflecting that Plaintiff’s judgment and

17   insight, recent and remote memory, mood and affect were all normal

18   despite Plaintiff’s allegations of depression and anxiety).

19

20         Dr. Unwalla diagnosed bipolar disorder (not otherwise specified)

21   and anxiety disorder (not otherwise specified), with a note to rule

22   out schizoaffective disorder (A.R. 348).        Dr. Unwalla assessed a

23   current Global Assessment of Functioning (“GAF”) score of 47 (A.R.

24   ///

25   ///

26   ///

27   ///

28   ///

                                            7
     Case 5:20-cv-00055-E Document 22 Filed 08/07/20 Page 8 of 27 Page ID #:1204



 1   348).4   Dr. Unwalla opined that Plaintiff would have moderate

 2   difficulty with concentration, persistence and pace, maintaining

 3   social functioning and focusing and maintaining attention (A.R. 348).

 4   Dr. Unwalla further opined that Plaintiff’s level of personal

 5   independence was poor, and she was “intellectually and psychologically

 6   incapable of performing activities of daily living” (A.R. 348).               Dr.

 7   Unwalla opined that Plaintiff would have moderate limitations

 8   performing simple and repetitive tasks, detailed and complex tasks,

 9   performing work activities on a consistent basis without special or

10   additional supervision, completing a normal workday or workweek,

11   accepting instructions from supervisors, interacting with coworkers

12   and with the public, and handling the usual stresses, changes and

13   demands of gainful employment (A.R. 348).        However, Dr. Unwalla also

14   opined that, if Plaintiff had treatment, her condition “would

15   significantly improve” (A.R. 348).         Her prognosis was guarded (A.R.

16   349).

17

18        State agency psychologist Dr. Dara Goosby (erroneously referred

19   to by Plaintiff as “Dr. Tanaka,” see Plaintiff’s Motion, p. 6)

20   reviewed the record and opined on August 18, 2016 that Plaintiff had

21   the residual functional capacity to understand and remember simple

22   instructions, to sustain concentration, persistence and pace for work

23

24        4
               The GAF scale is used by clinicians to report an
25   individual’s overall level of functioning. See American
     Psychological Association, Diagnostic and Statistical Manual of
26   Mental Disorders 34 (4th ed. 2000). A GAF of 41-50 indicates
     “[s]erious symptoms (e.g., suicidal ideation, severe obsessional
27   rituals, frequent shoplifting), OR any serious impairment in
     social, occupational, or school functioning (e.g., no friends,
28   unable to keep a job).” Id.

                                            8
     Case 5:20-cv-00055-E Document 22 Filed 08/07/20 Page 9 of 27 Page ID #:1205



 1   with simple 1-2 step tasks with no public contact, and could adapt to

 2   this capacity with no psychiatric treatment (A.R. 67-80).           On

 3   reconsideration in October of 2016, psychologist Dr. Preston Davis

 4   agreed with the prior findings (A.R. 97-111).

 5

 6        Plaintiff thereafter underwent regular mental health treatment

 7   with the Riverside County Department of Mental Health from October of

 8   2016 through at least November of 2018 (A.R. 476-561).           Plaintiff

 9   attended weekly therapy visits with a social worker and monthly

10   medication visits with Dr. Michael Chang and other providers (id.).

11   Plaintiff initially presented with a goal of decreasing the symptoms

12   of bipolar disorder with psychotic features, generalized anxiety and

13   post traumatic stress disorder, depression, mania, hallucinations,

14   anxiety and social isolation (A.R. 476).        She reportedly was “stable

15   and compliant with her physical health care including pain management”

16   (A.R. 477).

17

18        Dr. Willy Anand prepared an Adult Psychiatric Assessment dated

19   November 4, 2016 (A.R. 551-54).       Plaintiff reported that she had

20   become depressed because of her medical situation, and she complained

21   of depressed mood, irritability, poor sleep, poor concentration and

22   low energy, with a supposed history of bipolar disorder diagnosis when

23   she was a teenager (A.R. 551, 553).        Plaintiff reportedly was treated

24   with Effexor eight years earlier, and supposedly had not received any

25   psychiatric treatment since then (A.R. 551).         She had no evident

26   psychosis, but claimed a history of hallucinations (A.R. 551).            She

27   had a history of drug use, reporting that she last used

28   methamphetamine when she was 20 years old, last used cannabis six

                                            9
     Case 5:20-cv-00055-E Document 22 Filed 08/07/20 Page 10 of 27 Page ID #:1206



 1   years ago and last used cocaine when she was 20 years old (A.R. 552).

 2   She reportedly was living with her mother and significant other, she

 3   last had attempted to work in retail in 2014, and she was on probation

 4   for a theft-related charge (A.R. 552-53).         Plaintiff’s mental status

 5   examination was normal/appropriate with good insight and judgment

 6   (A.R. 553).    Dr. Anand prescribed Celexa and recommended therapy (A.R.

 7   554).

 8

 9          Later in November of 2016, Plaintiff reportedly was stable on

10   Celexa, with a normal mental status exam (A.R. 485-86).           She

11   complained of insomnia for which Dr. Anand lowered her Celexa dosage

12   (A.R. 486).    In December of 2016, Plaintiff again reportedly was

13   stable with a normal mental status exam, and she said she was

14   performing activities outside the home and had been compliant with

15   treatment (A.R. 486-87).

16

17          In January of 2017, Plaintiff first met with Dr. Chang (A.R. 487-

18   88).    Plaintiff reported wide mood swings, sadness, crying, family

19   problems, housing problems and financial problems (A.R. 487).            She

20   said that Celexa was causing her to have more anxiety and to become

21   angry easily (A.R. 487).      On mental status examination, she reportedly

22   was depressed with labile affect, and she claimed hallucinations

23   (i.e., “just occasional voices”) (A.R. 488).         She reportedly had a

24   history of a substance induced mood disorder resulting in psychiatric

25   hospitalization and impairing her social/occupational functioning

26   (A.R. 488).    She supposedly was adherent to her medications but “non-

27   responsive,” so Dr. Chang switched her medication from Celexa to

28   Topamax (A.R. 488).     When Plaintiff followed up with a nurse in

                                            10
     Case 5:20-cv-00055-E Document 22 Filed 08/07/20 Page 11 of 27 Page ID #:1207



 1   February of 2017, Plaintiff said that she was “doing ok” (A.R. 478).

 2

 3        In March of 2017, Plaintiff reported anxiety, back pain, mood

 4   swings, anger, depression and sadness (A.R. 488-89).           She reportedly

 5   then was homeless, jobless, moneyless and had separated from her

 6   husband (A.R. 489).     Plaintiff’s mother then was caring for

 7   Plaintiff’s children (A.R. 489).       Plaintiff reportedly was taking

 8   Topamax on an “irregular” basis (A.R. 489).         On mental status

 9   examination, she was depressed but all findings were otherwise normal

10   (A.R. 489).    Dr. Chang described Plaintiff as “non-adherent” with

11   medications and instructed her to taper her Topamax as prescribed

12   (A.R. 489-90).5

13
          5
14             Plaintiff began weekly therapy visits in April of 2017
     (A.R. 491). Plaintiff initially presented as anxious with
15   blunt/flat affect and thought perseveration, but had fair
     judgment/insight (A.R. 491). She apparently had obtained her
16   medications the day before (A.R. 491). She reported trauma
17   related to seeing her husband cross-dressing (A.R. 491).

18        The following week, Plaintiff reportedly was anxious and
     disheveled with pressured speech, labile affect, loose thought
19   process with perseveration, and distracted cognition, but had
     fair insight/judgment (A.R. 492). She was in “fair spirits,”
20   sharing that her husband had moved into her mother’s home with
21   her and her children to help financially and that her husband
     wanted to work on their relationship (A.R. 492). She did not
22   agree, given her husband’s sexual behaviors; she was dating other
     people (A.R. 492-93).
23
          The following week, she reportedly was disheveled, irritable
24   and obsessed/preoccupied with her relationships and in poor
25   spirits (A.R. 494). She reported that everything bothered her,
     and she was having difficulties at home (A.R. 494-95). The
26   following week, she reportedly was disheveled with pressured
     speech, irritable mood and thought perseveration (A.R. 496). She
27   said she was irritated with her husband and with her boyfriend
     (A.R. 496). Plaintiff called her therapist the next day to
28                                                           (continued...)

                                            11
     Case 5:20-cv-00055-E Document 22 Filed 08/07/20 Page 12 of 27 Page ID #:1208



 1         In May of 2017, Plaintiff reportedly exhibited pressured speech,

 2   restlessness, anxious/irritable/depressed mood and distracted

 3   cognition (A.R. 501).     Plaintiff said that Topamax was working better

 4   than other medications and was without side effects (A.R. 501).

 5   However, she also claimed problems with constantly running thoughts,

 6   insomnia, irritability and mood swings (A.R. 501).          Dr. Chang ordered

 7   Plaintiff to increase her Topamax dose over the next two weeks and

 8   prescribed Seroquel for sleep, to decrease her running thoughts and to

 9   stabilize Plaintiff’s mood (A.R. 502).6

10   ///

11
           5
           (...continued)
12
     discuss relationship problems concerning her boyfriend (A.R.
13   497).

14        Plaintiff returned for therapy the next week, reportedly in
     fair spirits with pressured speech, irritable mood, labile affect
15   and thought perseveration (A.R. 499). She reported issues with
     her boyfriend and said she was dealing with a lot of stress from
16
     migraines and the finding of 8-9 brain lesions on a MRI (A.R.
17   499). She reported not being able to schedule her medical
     appointments, complete Social Security paperwork, or remember to
18   take her medications consistently (A.R. 500). Her therapist
     arranged for help for Plaintiff in scheduling appointments,
19   completing her Social Security paperwork and setting medication
     timers (A.R. 500).
20
           6
21             At her next therapy visit in May of 2017, Plaintiff
     reportedly was irritable with blunted affect and thought
22   perseveration, but in fair spirits (A.R. 503). She reported some
     health concerns regarding a lump in her breast and issues with
23   her husband and her boyfriend (A.R. 503). Later in May, she
     reported to her therapist that she had a hard week, was irritated
24   with her husband and had hit him due to her poor self-control
25   (A.R. 506). She also said that she had an altercation with Del
     Taco staff for short-changing her (A.R. 506). Plaintiff admitted
26   that she might be having stronger reactions because she had been
     without her medications (A.R. 506). At her last visit in May,
27   Plaintiff reportedly was talkative, irritable per report, but in
     fair spirits despite continued romantic relationship concerns
28   (A.R. 513).

                                            12
     Case 5:20-cv-00055-E Document 22 Filed 08/07/20 Page 13 of 27 Page ID #:1209



 1        On May 19, 2017, Dr. Chang stated that Plaintiff had left an

 2   “SSI” form to be filled out, but the doctor “could not find enough

 3   information in charts to be able to fill out the forms properly” (A.R.

 4   505).7   Nonetheless, Dr. Chang did fill out the form entitled Medical

 5   Opinion re: Ability to Do Work-Related Activities (Mental) two days

 6   later.   At that time, Dr. Chang suggested extreme limitations (A.R.

 7   418-19).   Dr. Chang indicated that Plaintiff would be unable to meet

 8   competitive standards for almost all areas of functioning (i.e.,

 9   maintaining attention for two hour segments, maintaining regular

10   attendance, sustaining an ordinary routine without special

11   supervision, working in coordination with or proximity to others

12   without being unduly distracted, making simple work-related decisions,

13   completing a normal workday and workweek without interruptions from

14   psychologically based symptoms, performing at a consistent pace

15   without unreasonable number and length of rest periods, accepting

16   instructions and responding appropriately to criticism from

17   supervisors, getting along with coworkers or peers without unduly

18   distracting them or exhibiting behavioral extremes, responding

19   appropriately to changes in a routine work setting, dealing with

20   normal work stress, understanding and remembering detailed

21   instructions, carrying out detailed instructions, setting realistic

22   goals or making plans independently of others, dealing with the stress

23   of semiskilled and skilled work, interacting appropriately with the

24   general public, maintaining socially appropriate behavior and using

25
          7
26             Plaintiff reported at a June 27, 2017 therapy visit
     that she was waiting for SSI benefits and hoping to receive
27   financial assistance (A.R. 521). She said the reason she could
     not work was that over half of the wages she earned from working
28   would be taken for child support (A.R. 521).

                                            13
     Case 5:20-cv-00055-E Document 22 Filed 08/07/20 Page 14 of 27 Page ID #:1210



 1   public transportation) (A.R. 418-19).        As to the remaining areas of

 2   functioning, Dr. Chang indicated limited or seriously limited

 3   abilities (A.R. 418-19).      Dr. Chang stated that Plaintiff’s “main

 4   problem is her inability to control her temper due to her Bipolar

 5   Disorder” (A.R. 419).     According to Dr. Chang, Plaintiff has had

 6   behavioral problems since age 12 and was in juvenile hall by age 14

 7   due to her temper (A.R. 419).       Dr. Chang opined that Plaintiff would

 8   miss more than four days of work per month due to her impairments

 9   (A.R. 419).

10

11        When Plaintiff returned on May 26, 2017, Dr. Chang indicated that

12   Plaintiff was talkative, restless, had anxious/irritable/depressed

13   mood with dysphoric affect, had been off Topamax for several days and

14   just started taking it again two days prior (A.R. 511).8            At her next

15   regular visit in June of 2017, Plaintiff reportedly was restless,

16   anxious/depressed with dysphoric affect, had been off Topamax for

17   several weeks and was experiencing mood swings (A.R. 523).            Dr. Chang

18   ordered Plaintiff to titrate back up to a regular dose of Topamax

19

20
          8
21             At her first therapy visit in June of 2017, Plaintiff
     reportedly was talkative, irritable per report with blunted
22   affect and thought perseveration, but in fair spirits with the
     same relationship concerns (A.R. 515). At her next visit, she
23   reportedly was disheveled, talkative, restless, irritable with
     thought perseveration, but in fair spirits (A.R. 517). Plaintiff
24   reported getting agitated, irritated, frustrated and overwhelmed,
25   which supposedly caused migraines (A.R. 517). When she returned
     the next week, she reportedly was talkative, irritable with
26   blunted affect, but in fair spirits (A.R. 519). Evidently, she
     recently had been to court for stealing (A.R. 519). At her next
27   visit, she reportedly was irritable with blunted affect, but in
     fair spirits, complaining of a migraine and increasing anger
28   (A.R. 521).

                                            14
     Case 5:20-cv-00055-E Document 22 Filed 08/07/20 Page 15 of 27 Page ID #:1211



 1   (A.R. 524).9   In July of 2017, Plaintiff reportedly was anxious/

 2   irritable/depressed with a dysphoric affect and she said that Topamax

 3   was helping to keep her mood stable (A.R. 529).          Her medications were

 4   continued (A.R. 529).10

 5

 6        In August of 2017, Plaintiff said she was anxious, irritable and

 7   depressed (A.R. 533).     Dr. Chang noted that Plaintiff’s Topamax was at

 8   a subtherapeutic level, so he increased the dose and added Zoloft

 9   (A.R. 533).    In September of 2017, Plaintiff said she was anxious,

10   irritable and depressed, but also said that Topamax was keeping her

11   mood stable at its current dose (A.R. 535).         Her medications were

12   continued (A.R. 535).

13

14        Dr. Chang prepared an annual assessment in November of 2017 (A.R.

15   479-84).   Plaintiff reportedly complained of constantly running

16   thoughts, insomnia, irritability and mood swings, but her main problem

17   was her “husband’s desire to be trans gender [sic]” (A.R. 479).                She

18   said she had problems controlling her anger/irritation/aggression, and

19

20        9
               At her next therapy visit in July of 2017, Plaintiff
21   reportedly was talkative and irritable, but in fair spirits, and
     she was still having relationship issues with her estranged
22   husband, on whom she relied for financial support (A.R. 525).
     She was awaiting a decision in her SSI case so she could change
23   her situation (A.R. 525). Plaintiff had not been doing her anger
     management homework and reported that she almost got into an
24
     altercation with a woman in a park (A.R. 526). At her next
25   visit, she reported being irritable and she mentioned issues with
     her living situation (A.R. 527).
26
          10
               At her next therapy visit in August of 2017, Plaintiff
27   reportedly was talkative with neutral mood, and fair spirits, and
     she said she was dealing with her husband’s desire to transition
28   to transgender (A.R. 531).

                                            15
     Case 5:20-cv-00055-E Document 22 Filed 08/07/20 Page 16 of 27 Page ID #:1212



 1   she also said she had difficult/intense relationships with others

 2   (A.R. 480).    She admitted a history of substance abuse, but claimed

 3   she had stopped using 10 years before (A.R. 482).          She and her husband

 4   reportedly then were homeless and were moving around from cousin to

 5   cousin (A.R. 482).     She reportedly was also on probation for assault

 6   and drug possession (A.R. 482).

 7

 8        According to a mental status examination, Plaintiff was normal/

 9   responsive, had good eye contact, appropriate speech, sad/depressed/

10   anxious mood with congruent affect, had suicidal ideation with low

11   risk, paranoid delusions, auditory hallucinations, fair concentration,

12   average knowledge and intelligence, partial insight and fair judgment

13   (A.R. 483).    Dr. Chang assessed Plaintiff as severely depressed with

14   low self worth, chronic sadness, “negative voic[es],” no desire to

15   live, irritability and anger impairing her ability to work and to be

16   sociable (A.R. 484).     Dr. Chang increased Plaintiff’s Topomax and

17   continued her Seroquel (A.R. 484).

18

19        At Plaintiff’s next visit in January of 2018, Dr. Chang reported

20   that Remeron and Seroquel were helping Plaintiff sleep, that

21   irritability was her main problem (for which she was taking Topamax),

22   and that Plaintiff’s neurologist was taking over the prescribing of

23   Topamax (A.R. 539).     Dr. Chang added a prescription for Risperdal for

24   anger and irritability (A.R. 540).        In March of 2018, Dr. Chang noted

25   that Plaintiff was no longer seeing her neurologist, so he added a

26   Topamax prescription (A.R. 541-42).         In April of 2018, Dr. Chang

27   increased Plaintiff’s Topamax upon observing that Plaintiff’s

28   medication was subtherapeutic (A.R. 543-44).         In May of 2018, Dr.

                                            16
     Case 5:20-cv-00055-E Document 22 Filed 08/07/20 Page 17 of 27 Page ID #:1213



 1   Chang continued Plaintiff’s medications (A.R. 545-46).           In July of

 2   2018, Dr. Chang stated that Plaintiff’s new generic Topamax was

 3   causing unwanted side effects, so he continued her medications with a

 4   different brand of Topamax (A.R. 549-50).

 5

 6   II.   Substantial Evidence Supports the Conclusion that Plaintiff is

 7         Not Disabled By Her Mental Impairments.

 8

 9         Substantial evidence supports the conclusion Plaintiff’s mental

10   impairments do not disable her from all employment.           The ALJ

11   rationally found Plaintiff capable of performing light work, limited

12   to simple routine tasks, no jobs at a production rate pace, such as an

13   assembly line, simple work-related decisions, few changes in the work

14   place, and occasional contact with supervisors, coworkers but no

15   direct contact with the public (A.R. 22).

16

17         As indicated above, consultative examiner Dr. Unwalla opined that

18   Plaintiff’s reported mental condition would significantly improve with

19   treatment (A.R. 348).11     The state agency physicians reviewed the

20   medical record prior to Plaintiff receiving any mental health

21   treatment, and found that, even without treatment, Plaintiff had a

22   residual functional capacity to understand and remember simple

23   instructions, and to sustain concentration, persistence and pace for

24   simple 1-2 step tasks, with no public contact.          See A.R. 67-90, 97-

25
           11
26             Some courts have found that moderate mental functional
     limitations do not preclude the performance of jobs that involve
27   simple, repetitive tasks. See, e.g., McLain v. Astrue, 2011 WL
     2174895, at *6 (C.D. Cal. June 3, 2011); Rogers v. Commissioner,
28   2011 WL 445047, at *11-2 (E.D. Cal. Jan. 25, 2011).

                                            17
     Case 5:20-cv-00055-E Document 22 Filed 08/07/20 Page 18 of 27 Page ID #:1214



 1   111.    Given the medical records summarized above, these medical

 2   opinions constitute substantial evidence supporting the ALJ’s non-

 3   disability determination.      See Orn v. Astrue, 495 F.3d 625, 631-32

 4   (9th Cir. 2007) (opinion of examining physician based on independent

 5   clinical findings can provide substantial evidence to support

 6   administrative conclusion of non-disability); Tonapetyan v. Halter,

 7   242 F.3d 1144, 1149 (9th Cir. 2001) (opinion of non-examining

 8   physician “may constitute substantial evidence when it is consistent

 9   with other independent evidence in the record”); Andrews v. Shalala,

10   53 F.3d 1035, 1041 (9th Cir. 1995) (where the opinions of

11   non-examining physicians do not contradict “all other evidence in the

12   record” an ALJ properly may rely on these opinions) (citation and

13   emphasis omitted).

14

15          Plaintiff faults the ALJ for rejecting Dr. Chang’s more

16   restrictive opinions, Dr. Unwalla’s opinions to the extent allegedly

17   inconsistent with the ALJ’s residual functional capacity assessment,

18   and the state agency psychologists’ opinions limiting Plaintiff to 1-2

19   step tasks.    See Plaintiff’s Motion, pp. 10-12.        Generally, a treating

20   physician’s conclusions “must be given substantial weight.”             Embrey v.

21   Bowen, 849 F.2d 418, 422 (9th Cir. 1988); see Rodriguez v. Bowen, 876

22   F.2d 759, 762 (9th Cir. 1989) (“the ALJ must give sufficient weight to

23   the subjective aspects of a doctor’s opinion. . . .           This is

24   especially true when the opinion is that of a treating physician”)

25   (citation omitted); see also Garrison v. Colvin, 759 F.3d 995, 1012

26   (9th Cir. 2014) (discussing deference owed to the opinions of treating

27   and examining physicians).      Even where the treating physician’s

28   opinions

                                            18
     Case 5:20-cv-00055-E Document 22 Filed 08/07/20 Page 19 of 27 Page ID #:1215



 1   are contradicted,12 “if the ALJ wishes to disregard the opinion[s] of

 2   the treating physician he . . . must make findings setting forth

 3   specific, legitimate reasons for doing so that are based on

 4   substantial evidence in the record.”        Winans v. Bowen, 853 F.2d 643,

 5   647 (9th Cir. 1987) (citation, quotations and brackets omitted); see

 6   Rodriguez v. Bowen, 876 F.2d at 762 (“The ALJ may disregard the

 7   treating physician’s opinion, but only by setting forth specific,

 8   legitimate reasons for doing so, and this decision must itself be

 9   based on substantial evidence”) (citation and quotations omitted).

10   Contrary to Plaintiff’s arguments, the ALJ stated sufficient reasons

11   for discounting Dr. Chang’s extreme opinions.

12

13        The ALJ appropriately gave little weight to Dr. Chang’s opinions.

14   As the ALJ stated, Dr. Chang’s opinions were conclusory, inadequately

15   supported by clinical findings, and unsupported by mental health

16   treatment records which generally reflected mild mental status

17   examination findings (in contrast to Plaintiff’s extreme subjective

18   complaints) (A.R. 27, 29).      Dr. Chang himself admitted that he “could

19   not find enough information in [Plaintiff’s medical] charts” to fill

20   out the assessment form before filling out the form with extreme

21   opinions soon thereafter (A.R. 505).        An ALJ may properly reject a

22   treating physician’s opinion where, as here, the opinion is not

23   adequately supported by treatment notes or objective clinical

24   findings.   See Tommasetti v. Astrue, 533 F.3d 1035, 1041 (9th Cir.

25

26
          12
               Rejection of an uncontradicted opinion of a treating
27   physician requires a statement of “clear and convincing” reasons.
     Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir. 1996); Gallant v.
28   Heckler, 753 F.2d 1450, 1454 (9th Cir. 1984).

                                            19
     Case 5:20-cv-00055-E Document 22 Filed 08/07/20 Page 20 of 27 Page ID #:1216



 1   2008) (ALJ may reject a treating physician’s opinion that is

 2   inconsistent with other medical evidence, including the physician’s

 3   treatment notes); Connett v. Barnhart, 340 F.3d 871, 875 (9th Cir.

 4   2003) (treating physician’s opinion properly rejected where

 5   physician’s treatment notes “provide no basis for the functional

 6   restrictions he opined should be imposed on [the claimant]”); see also

 7   20 C.F.R. §§ 404.1527(c), 416.927(c) (factors to consider in weighing

 8   treating source opinion include the supportability of the opinion by

 9   medical signs and laboratory findings as well as the opinion's

10   consistency with the record as a whole).

11

12        The ALJ need not have explicitly detailed the reasons for

13   arguably failing to adopt some of Dr. Unwalla’s opinions.            See Nyman

14   v. Heckler, 779 F.2d 528, 531 (9th Cir. 1985) (“Nyman”) (upholding

15   ALJ’s rejection of “the expert opinion of an examining psychologist”

16   despite the fact that the ALJ made the rejection “without stating his

17   reasons for doing so”; ALJ “was not obliged to explicitly detail his

18   reasons for rejecting the psychologist’s opinion”); but see Garrison

19   v. Colvin, 759 F.3d at 1012 (stating, contrary to Nyman, that an ALJ

20   may reject an examining physician’s opinion only “by providing

21   specific and legitimate reasons that are supported by substantial

22   evidence”) (citations and quotations omitted).          If the law required

23   the ALJ to state specific and legitimate reasons for failing to adopt

24   all of Dr. Unwalla’s opinions, the ALJ did so here.

25

26        The ALJ appropriately rejected Dr. Unwalla’s opinion suggesting

27   greater limitations in the absence of treatment as overly restrictive

28   in light of Plaintiff’s “longitudinal history of treatment, documented

                                            20
     Case 5:20-cv-00055-E Document 22 Filed 08/07/20 Page 21 of 27 Page ID #:1217



 1   mental health records, and her own testimony and reports regarding

 2   activities of daily living” (A.R. 29).        The ALJ accurately found

 3   Plaintiff’s mental status presentation with Dr. Unwalla extreme

 4   compared to Plaintiff’s other mental status examinations (after she

 5   started treatment) which were largely mild/normal (A.R. 29).            As the

 6   ALJ observed, Dr. Unwalla opined that Plaintiff was unable to perform

 7   activities of daily living due to her mental limitations (A.R. 348),

 8   and yet there was nothing in the record to support such an extreme

 9   opinion.    To the contrary, Plaintiff admitted the ability to prepare

10   meals, do laundry, walk places, grocery shop, drive, and play video

11   games (A.R. 244-47).     See A.R. 23, 29.     These inconsistencies between

12   Dr. Unwalla’s opinions and Plaintiff’s own reports and the subsequent

13   treatment record are sufficient reasons for rejecting those of Dr.

14   Unwalla’s opinions that conflicted with the ALJ’s assessment.            See

15   Tommasetti v. Astrue, 533 F.3d at 1041; Connett v. Barnhart, 340 F.3d

16   at 875.    Moreover, Dr. Unwalla opined that, with treatment,

17   Plaintiff’s condition would significantly improve.          Such opinion

18   supported the ALJ’s decision.       See Warre v. Commissioner, 439 F.3d

19   1001, 1006 (9th Cir. 2006) (impairments that can be controlled

20   effectively with treatment are not disabling).

21

22        The ALJ also appropriately rejected the state agency physicians’

23   opinions to the extent those opinions limited Plaintiff to simple 1-2

24   step tasks.    Such rejection was warranted, given Plaintiff’s admitted

25   activities of daily living (which again included playing video games,

26   making full course meals, grocery shopping and doing laundry, see A.R.

27   244-47), Plaintiff’s medical treatment (which involved psychotropic

28   medications that Plaintiff did not always take as prescribed, see A.R.

                                            21
     Case 5:20-cv-00055-E Document 22 Filed 08/07/20 Page 22 of 27 Page ID #:1218



 1   484, 486, 488-90, 501, 511, 523-24, 529, 535, 540-42, 544-46, 549-50,

 2   554), and Plaintiff’s mental status examination findings (which were

 3   largely normal, see A.R. 483-84, 486-89, 553) (A.R. 23, 26-28).                See,

 4   e.g., Rollins v. Massanari, 261 F.3d 853, 856 (9th Cir. 2001).

 5

 6         An ALJ is not required to discuss all evidence presented, and

 7   need explain why only significant probative evidence has been

 8   rejected.   See Howard ex rel. Wolff v. Barnhart, 341 F.3d 1006, 1012

 9   (9th Cir. 2003); Vincent v. Heckler, 739 F.2d 1393, 1394-95 (9th Cir.

10   1984).   While Plaintiff argues contrary interpretations of the

11   evidence, it was for the ALJ to interpret the evidence, evaluate

12   credibility and resolve any conflicts.        See Treichler v. Commissioner,

13   775 F.3d 1090, 1098 (9th Cir. 2014) (court “leaves it to the ALJ” “to

14   resolve conflicts and ambiguities in the record”); Lewis v. Apfel, 236

15   F.3d 503, 509 (9th Cir. 2001); Andrews v. Shalala, 53 F.3d at 1039-40.

16   When evidence “is susceptible to more than one rational

17   interpretation,” the Court must uphold the administrative decision.

18   See Andrews v. Shalala, 53 F.3d at 1039-40; accord Thomas v. Barnhart,

19   278 F.3d 947, 954 (9th Cir. 2002); Sandgathe v. Chater, 108 F.3d 978,

20   980 (9th Cir. 1997).     The Court will uphold the ALJ’s rational

21   interpretation of the evidence in the present case notwithstanding any

22   conflicts in the evidence.

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///

                                            22
     Case 5:20-cv-00055-E Document 22 Filed 08/07/20 Page 23 of 27 Page ID #:1219



 1   III. Plaintiff’s Remaining Arguments are Unavailing.13

 2

 3        Plaintiff contends that the ALJ erred in relying on the

 4   vocational expert’s testimony.       See Plaintiff’s Motion, pp. 13-14

 5   (citing asserted conflicts between the expert’s testimony and three

 6   non-DOT sources (i.e., Occupational Information Network (“O*Net”),

 7   Occupational Outlook Handbook (“OOH”), and Bureau of Labor Statistics

 8   data at A.R. 312-21)).

 9

10        “At Step Five, ‘the Commissioner has the burden to identify

11   specific jobs existing in substantial numbers in the national economy

12   that [a] claimant can perform despite [her] identified limitations.’”

13   Rounds v. Commissioner, 807 F.3d 996, 1002 (9th Cir. 2015) (quoting

14   Zavalin v. Colvin, 778 F.3d 842, 845 (9th Cir. 2015)).           “When there is

15   an apparent conflict between the vocational expert’s testimony and the

16   [Dictionary of Occupational Titles (“DOT”)] – for example, expert

17   testimony that a claimant can perform an occupation involving DOT

18   requirements that appear more than the claimant can handle – the ALJ

19   is required to reconcile the inconsistency.”         Zavalin v. Colvin, 778

20   F.3d at 846.    A conflict is apparent only if the challenged vocational

21   requirement is “essential, integral, or expected” for the job.

22   Gutierrez v. Colvin, 844 F.3d 804, 808 (9th Cir. 2016).           No such

23

24        13
               The Court has considered and rejected all of the
25   arguments raised in Plaintiff’s motion for summary judgment. The
     Court discusses Plaintiff’s principal arguments herein. Neither
26   Plaintiff’s arguments nor the circumstances of this case show any
     “substantial likelihood of prejudice” resulting from any error
27   allegedly committed by the ALJ. See generally McLeod v. Astrue,
     640 F.3d 881, 887-88 (9th Cir. 2011) (discussing the standards
28   applicable to evaluating prejudice).

                                            23
     Case 5:20-cv-00055-E Document 22 Filed 08/07/20 Page 24 of 27 Page ID #:1220



 1   conflict is apparent in this case.

 2

 3        The ALJ found that a person with Plaintiff’s residual functional

 4   capacity could perform light, unskilled work as a production

 5   assembler, router, and marker II (A.R. 31).         The vocational expert had

 6   identified these jobs as consistent with the DOT, and explained that

 7   the production assembly job does bench assembly work, so the job is

 8   not an assembly line job (A.R. 62-63).        The Court discerns no conflict

 9   between the vocational expert’s testimony and the DOT.

10

11        Plaintiff points out that the jobs identified by the ALJ require

12   Reasoning Level 2 (Plaintiff’s Motion, p. 8).          The vocational expert

13   and the ALJ determined that a person who is capable of simple routine

14   work can perform jobs requiring Reasoning Level 2.          Nothing in the DOT

15   conflicts with this determination.        See Rounds v. Commissioner, 807

16   F.3d at 1004 n.6 (collecting cases holding that a limitation to

17   “simple” or “repetitive” tasks is consistent with the ability to

18   perform jobs requiring Reasoning Level 2, which means the ability to:

19   “Apply commonsense understanding to carry out detailed but uninvolved

20   written or oral instructions.       Deal with problems involving a few

21   concrete variables in or from standardized situations.”); see also

22   Lewis v. Berryhill, 708 Fed. App’x 919, 920 (9th Cir. 2018) (ALJ did

23   not err in finding claimant could perform job requiring Level 2

24   reasoning where claimant was limited to “work involving simple

25   instructions”); Little v. Berryhill, 708 Fed. App’x 468, 469-70 (9th

26   Cir. 2018) (limitation to jobs with Level 2 reasoning or less is

27   consistent with limitation to following “simple directions”); compare

28   Zavalin v. Colvin, 778 F.3d at 843-44 (apparent conflict exists

                                            24
     Case 5:20-cv-00055-E Document 22 Filed 08/07/20 Page 25 of 27 Page ID #:1221



 1   between limitation to “simple, routine or repetitive tasks” and “the

 2   demands of Level 3 Reasoning”).

 3

 4        To the extent Plaintiff may argue that the ALJ should have

 5   included in the hypothetical questions posed to the vocational expert

 6   the state agency psychologists’ opinion that Plaintiff should be

 7   limited to 1-2 step tasks, the Court discerns no error.           The ALJ

 8   properly rejected a limitation to 1-2 step tasks, and instead found

 9   Plaintiff capable of performing simple routine work (A.R. 28).

10   Hypothetical questions posed to a vocational expert need not include

11   all conceivable limitations that a favorable interpretation of the

12   record might suggest to exist – only those limitations the ALJ finds

13   to exist.   See, e.g., Bayliss v. Barnhart, 427 F.3d 1211, 1217-18 (9th

14   Cir. 2005); Rollins v. Massanari, 261 F.3d at 857; Magallanes v.

15   Bowen, 881 F.2d 747, 756-57 (9th Cir. 1989).         Here, the hypothetical

16   question posed to the vocational expert included all limitations the

17   ALJ properly found to exist (compare A.R. 22 with A.R. 62-63).             The

18   vocational expert testified that a person with these limitations could

19   perform certain jobs existing in significant numbers in the national

20   economy (A.R. 62-63).     The ALJ properly relied on this testimony in

21   finding Plaintiff not disabled.       See Barker v. Secretary of Health and

22   Human Services, 882 F.2d 1474, 1478-80 (9th Cir. 1989); Martinez v.

23   Heckler, 807 F.2d 771, 774-75 (9th Cir. 1986).

24

25        Plaintiff argues that the number of jobs the vocational expert

26   estimated for each position should be eroded in supposed accordance

27   data from O*NET and OOH (Plaintiff’s Motion, pp. 13-14).           Plaintiff

28   argues that this data creates a conflict the ALJ should have resolved

                                            25
     Case 5:20-cv-00055-E Document 22 Filed 08/07/20 Page 26 of 27 Page ID #:1222



 1   (Plaintiff’s Motion, p. 14).

 2

 3          The ALJ’s duty to reconcile conflicts between a vocational

 4   expert’s testimony and the DOT does not extend to non-DOT sources.

 5   See Shaibi v. Berryhill, 883 F.3d 1102, 1109-10 (9th Cir. 2017) (“[W]e

 6   can find no case, regulation, or statute suggesting that an ALJ must

 7   sua sponte take administrative notice of economic data in the . . .

 8   OOH.    It is true that an ALJ is required to investigate and resolve

 9   any apparent conflict between the [vocational expert’s] testimony and

10   the DOT, regardless of whether a claimant raises the conflict before

11   the agency. . . .     But Shaibi cites to no authority suggesting the

12   same is true for the . . . OOH.       Our precedent holds, instead, that an

13   ALJ may rely on a vocational expert’s testimony concerning the number

14   of relevant jobs in the national economy, and need not inquire sua

15   sponte into the foundation for the expert’s opinion) (citations

16   omitted); see also David G. V. Saul, 2020 WL 1184434, at *5 (C.D. Cal.

17   March 11, 2020) (“courts in this circuit have consistently found that

18   an ALJ is under no obligation to resolve conflicts between VE

19   testimony and . . . O*NET data”); Wagner v. Berryhill, 2018 WL

20   3956485, at *5-6 (C.D. Cal. Aug. 14, 2018) (ALJ has no obligation to

21   address vocational expert’s deviation from sources other than the DOT,

22   including the O*NET); Seaberry v. Berryhill, 2018 WL 1425985, at *6

23   (C.D. Cal. Mar. 22, 2018) (collecting cases finding that ALJ is under

24   no obligation to resolve a conflict between vocational expert

25   testimony and OOH or O*NET data).

26

27          The vocational expert properly relied on the expert’s

28   professional expertise to estimate there were 58,000 production

                                            26
     Case 5:20-cv-00055-E Document 22 Filed 08/07/20 Page 27 of 27 Page ID #:1223



 1   assembler jobs, 53,000 router jobs, and 27,000 marker II jobs that a

 2   person with the limitations the ALJ found to exist could perform

 3   (A.R.62-63).    These were significant numbers on which the ALJ properly

 4   could rely.    See Gutierrez v. Commissioner, 740 F.3d 519, 527-29 (9th

 5   Cir. 2014) (holding that 25,000 jobs nationally is a significant

 6   number).   Substantial evidence supports the ALJ’s decision at Step 5.

 7

 8                                      CONCLUSION

 9

10        For all of the foregoing reasons, Plaintiff’s motion for summary

11   judgment is denied and Defendant’s motion for summary judgment is

12   granted.

13

14        LET JUDGMENT BE ENTERED ACCORDINGLY.

15

16              DATED: August 7, 2020.

17

18                                                   /s/
                                                CHARLES F. EICK
19                                      UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27

28

                                            27
